 

Exhibit 10.10

 

Whetstone Apartments

Durham, Durham County, North Carolina

 

Recording Requested By:

 

KEYBANK NATIONAL ASSOCIATION

 

Prepared by and when recorded return to:

 

Gail E. McCann, Esq.

Locke Lord LLP

2800 Financial Plaza

Providence, Rhode Island 02903

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING SECURING FUTURE ADVANCES

 

[THIS DEED OF TRUST SECURES FUTURE ADVANCES]

 

[COLLATERAL IS OR INCLUDES FIXTURES]

 

Project Commonly Known As

"Whetstone Apartments"

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING SECURING FUTURE ADVANCES (this "Deed of Trust") is made as of May
20, 2015, by BR-TBR WHETSTONE OWNER, LLC, a Delaware limited liability company
("Grantor") with an address at 1575 Northside Drive, Building 100, Suite 200,
Atlanta, GA 30318, in favor of Christopher T. Neil, having an address at KeyBank
Institutional Real Estate, 225 Franklin Street, 18th Floor, Boston, MA 02110
("Trustee") WITH POWER OF SALE for the benefit of KEYBANK NATIONAL ASSOCIATION,
a national banking association, its successors and assigns ("Beneficiary") whose
address is 225 Franklin Street, 18th Floor, Boston, MA 02110.

 

 

 

 

1.           Grant and Secured Obligations.

 

1.1         Grant. For the purpose of securing payment and performance of the
Secured Obligations defined and described in Section 1.2 below, Grantor hereby
irrevocably and unconditionally grants, bargains, sells, conveys, mortgages,
warrants and confirms to Trustee and to Trustee's successors and assigns IN
TRUST for the benefit of Beneficiary and its successors and assigns forever with
power of sale and with right of entry and possession, and grants to Beneficiary
and its successors and assigns forever a security interest in, all estate,
right, title and interest which Grantor now has or may later acquire in and to
all real and personal property and fixtures of Grantor including without
limitation the following property and rights, whether now owned or held or
(subject to applicable law) hereafter acquired by Grantor (all or any part of
such property, or any interest in all or any part of it, as the context may
require, the "Property"):

 

(a)          The real property located in Durham, Durham County, State of North
Carolina, as described in Exhibit A, together with all existing and future
easements and rights affording access to it (the "Premises");

 

(b)          All buildings, structures and improvements now located or later to
be constructed on the Premises (the "Improvements");

 

(c)          All existing and future appurtenances, privileges, easements,
franchises and tenements of the Premises, including all minerals, oil, gas,
other hydrocarbons and associated substances, sulphur, nitrogen, carbon dioxide,
helium and other commercially valuable substances which may be in, under or
produced from any part of the Premises, and all rents, revenues, bonus money,
royalties, rights and benefits accruing to Grantor under all present and future
oil, gas and mineral leases on any part of the Premises, all development rights
and credits, air rights, water, water rights (whether riparian, appropriative or
otherwise, and whether or not appurtenant) and water stock, and any Premises
lying in the streets, roads or avenues, open or proposed, in front of or
adjoining the Premises and Improvements;

 

(d)          All existing and future leases, subleases, subtenancies, licenses,
occupancy agreements and concessions (collectively "Leases") relating to the use
and enjoyment of all or any part of the Premises and Improvements, and any and
all guaranties and other agreements relating to or made in connection with any
of such Leases;

 

(e)          All easements, appurtenances and other property and interests of
any kind or character, whether described in Exhibit A or not, which may be
reasonably necessary or desirable to promote the present and any reasonable
future beneficial use and enjoyment of the Premises and Improvements;

 

(f)           All goods, materials, supplies, chattels, furniture, fixtures,
equipment, inventory, machinery and articles of personal property, of every kind
and character, tangible and intangible (including software embedded therein),
now owned or (subject to applicable laws) hereafter acquired by Grantor and
machinery now or later to be attached to, placed in or on, or used in connection
with the use, enjoyment, occupancy or operation of all or any part of the
Premises and Improvements, whether stored on the Premises or elsewhere,
including all pumping plants, engines, pipes, ditches and flumes, and also all
gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all of which shall be
considered to the fullest extent of the law to be real property for purposes of
this Deed of Trust;

 

- 2 -

 

 

(g)          All building materials, equipment, work in process or other
personal property of any kind, whether stored on the Premises or elsewhere,
which have been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Premises or Improvements;

 

(h)          All rights to the payment of money, accounts (including any rent
concession account), funds, deposit accounts, operating accounts, bank accounts,
tenant security accounts, accounts receivable, reserves, deferred payments,
refunds, cost savings, payments and deposits, whether now or later to be
received from third parties (including all earnest money sales deposits) or
deposited by Grantor with third parties (including all utility deposits),
contract rights, construction contracts, commercial paper, warranties,
development and use rights, governmental permits and licenses, development
rights, applications, architectural and engineering plans, specifications and
drawings, as-built drawings, chattel paper, tangible chattel paper, electronic
chattel paper, instruments, documents, notes, acceptances, bonuses, actions,
rights, drafts, general intangibles, payment intangibles, software, trade names,
trademarks, commercial tort claims, letter of credit rights and proceeds,
investment property, and supporting obligations of every kind and nature;

 

(i)           All insurance policies pertaining to the Premises and all
proceeds, including all claims to and demands for them, of the voluntary or
involuntary conversion of any of the Premises, Improvements or the other
property described above into cash or liquidated claims, including proceeds of
all present and future fire, hazard or casualty insurance policies and all
condemnation awards or payments now or later to be made by any public body or
decree by any court of competent jurisdiction for any taking or in connection
with any condemnation or eminent domain proceeding and all causes of action and
their proceeds for any damage or injury to the Premises, Improvements or the
other property described above or any part of them, or breach of warranty in
connection with the construction of the Improvements, including causes of action
arising in tort, contract, fraud or concealment of a material fact;

 

(j)           All of Grantor's rights in and to any Interest Rate Agreements (as
defined below), if any;

 

(k)          All rights and benefits of whatsoever nature derived or to be
derived by Grantor under and by virtue of any contracts or agreements for the
use, occupancy, possession or sale of the Property or any portion thereof (in
addition to the Leases described in subsection (d) above), now existing and
hereafter executed, together with all such extensions, amendments,
modifications, renewals, replacements and guaranties;

 

- 3 -

 

 

(l)           All agreements, building permits, surveys, architectural plans and
specifications, governmental approvals, licenses, agreements with utility
companies, water and sewer capacity reservation agreements and all other
consents, approvals and agreements which Grantor may now or hereafter own with
respect to or in connection with the Property and/or any improvements now or
hereafter constructed thereon, but only to the extent such items may be assigned
and transferred without violating the terms thereof;

 

(m)          All warranties and guaranties covering any personal property or
fixtures now or hereafter located on or placed upon the Premises;

 

(n)          To the extent in Grantor's possession or control, all plans and
specifications (including all site plans and development, landscaping and
engineering plans for the Property) now or hereafter existing (except those
owned by third parties), which pertain or relate in any manner to the Premises
or any Improvements to be constructed thereon;

 

(o)          All building and other permits, bonds, construction contracts,
including any agreements with Grantor's architect or engineer, utilities
agreements and rights, governmental applications and proceedings, feasibility
studies, maintenance and service contracts, management agreements, development
agreements, fictitious names and trade names, warranties and guaranties, permits
and licenses, insurance policies, personal property, easements or rights-of-way
agreements, now or hereafter existing, which pertain or relate in any manner to
the Property or any portion thereof or to the ownership or operation thereof,
but only to the extent such items may be assigned and transferred without
violating the terms thereof;

 

(p)          All books and records pertaining to any and all of the property
described above, including computer-readable memory and any computer hardware or
software necessary to access and process such memory ("Books and Records"); and

 

(q)          All products, proceeds of, additions and accretions to,
substitutions and replacements for, and changes in any of the property described
above.

 

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Trustee and its successors and assigns IN TRUST for the benefit
of Beneficiary and the successors and assigns of Beneficiary forever, subject to
the Permitted Encumbrances, and Grantor does hereby bind itself, its successors
and assigns to WARRANT AND FOREVER DEFEND the title to the Property unto
Trustee, against every person whomsoever lawfully claiming or to claim the same
or any part thereof subject, however, to the Permitted Encumbrances and the
other terms, provisions and conditions set forth herein.

 

It is the intention of the parties hereto that this Deed of Trust is made and
executed to comply with the provisions of N.C.G.S. Section 45-67 et seq. and
shall secure any and all present and future obligations which Grantor may now or
hereafter owe to Beneficiary (but in no event incurred more than fifteen (15)
years after the date hereof), including, without limitation, any future loans,
advances, and readvances on a revolving basis which may be made from time to
time by Beneficiary to Grantor pursuant to that certain Loan Agreement dated as
of even date by and between Grantor and Beneficiary (as may be amended from time
to time, the "Loan Agreement"), or any other instrument, document or agreement
referred to or contemplated thereby. The maximum principal amount that may be
secured by this Deed of Trust at any one time is Fifty Million and 00/100
Dollars ($50,000,000.00). The principal amount of present obligations of Grantor
to Beneficiary is Twenty-Five Million One Hundred Forty-Seven Thousand Five
Hundred and 00/100 Dollars ($25,147,500.00) as of the date hereof.

 

- 4 -

 

 

Capitalized terms used herein shall have the meanings set forth in Schedule 1 of
this Deed of Trust or in the specific sections of this Deed of Trust.
Capitalized terms used and not otherwise defined in this Deed of Trust shall
have the meanings respectively ascribed to them in the Loan Agreement. Any term
used or defined in the UCC, as in effect from time to time, and not defined in
this Deed of Trust has the meaning given to the term in the UCC, as in effect
from time to time, when used in this Deed of Trust.

 

1.2         Secured Obligations.

 

(a)          Grantor makes the grant, conveyance, and mortgage set forth in
Section 1.1 above, and grants the security interest set forth in Section 3 below
for the purpose of securing the following obligations (the "Secured
Obligations") in any order of priority that Beneficiary may choose:

 

(i)          Payment of all obligations of Grantor under (a) the Promissory Note
made by Grantor in favor of Beneficiary dated as of even date in the stated
principal amount of Twenty-Five Million One Hundred Forty-Seven Thousand Five
Hundred and 00/100 Dollars ($25,147,500.00) (as amended, restated, reissued,
replaced and/or modified from time to time, the "Note"), with a maturity date of
May 18, 2016 (unless it is extended by mutual agreement of Grantor and
Beneficiary);

 

(ii)         Payment and performance of all obligations of Grantor under this
Deed of Trust;

 

(iii)        Payment and performance of all obligations of Grantor under the
Loan Agreement;

 

(iv)        Payment and performance of any obligations of Grantor under any Loan
Documents;

 

(v)         Payment and performance of all obligations of Grantor arising from
any Interest Rate Agreements;

 

(vi)        Payment and performance of all future advances and other obligations
that Grantor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Beneficiary, when a writing evidences the parties' agreement that the
advance or obligation be secured by this Deed of Trust; and

 

(vii)       Payment and performance of all modifications, amendments,
extensions, and renewals, however evidenced, of any of the Secured Obligations.

 

- 5 -

 

 

(b)          All persons who may have or acquire an interest in all or any part
of the Property will be considered to have notice of, and will be bound by, the
terms of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

 

2.           Assignment of Rents.

 

2.1         Assignment. Grantor hereby irrevocably, absolutely, presently and
unconditionally assigns to Beneficiary all Leases and all rents, royalties,
issues, profits, revenue, income, accounts, proceeds and other benefits of the
Property, whether now due, past due or to become due, including all prepaid
rents and security deposits (some or all collectively, as the context may
require, "Rents"). This is an absolute assignment, not an assignment for
security only.

 

2.2         Grant of Right to Collect Rents. This assignment of Leases and Rents
constitutes an absolute, irrevocable and present assignment, but Beneficiary
hereby confers upon Grantor a right ("Limited Right") to collect and retain the
Rents as they become due and payable, so long as no Event of Default, as defined
in Section 6.2 below, shall exist and be continuing. If an Event of Default has
occurred and is continuing, Beneficiary shall have the right, which it may
choose to exercise in its sole discretion, to terminate this Limited Right upon
written notice to Grantor (except that no notice is required if Grantor is the
subject of any bankruptcy proceedings), but without regard to the adequacy of
Beneficiary's security under this Deed of Trust or any other Loan Document.

 

2.3         Collection and Application of Rents. Subject to the Limited Right
granted to Grantor under Section 2.2 above, Beneficiary has the right, power and
authority to collect any and all Rents. Grantor hereby authorizes Beneficiary,
and appoints Beneficiary as its attorney-in-fact, to perform, during the
existence of an Event of Default, any and all of the following acts, if and at
the times when Beneficiary in its sole discretion may so choose:

 

(a)          Demand, receive and enforce payment of any and all Rents;

 

(b)          Give receipts, releases and satisfactions for any and all Rents;
and/or

 

(c)          Sue either in the name of Grantor or in the name of Beneficiary for
any and all Rents.

 

Beneficiary and Grantor agree that the mere recordation of the assignment
granted herein entitles Beneficiary immediately to collect and receive Rents
upon the occurrence and during the continuation of an Event of Default, as
defined in Section 6.2 below, without first taking any acts of enforcement under
applicable law, such as, but not limited to, filing foreclosure proceedings, or
seeking and/or, except as required by applicable law, obtaining the appointment
of a receiver. Further, Beneficiary's right to the Rents does not depend on
whether or not Beneficiary takes possession of the Property as permitted under
Section 6.3(c) below. In Beneficiary's sole discretion, Beneficiary may choose
to collect Rents either with or without taking possession of the Property.
Beneficiary shall apply all Rents collected by it in the manner provided under
Section 6.6. If an Event of Default occurs while Beneficiary is in possession of
all or part of the Property and is collecting and applying Rents as permitted
under this Deed of Trust, Beneficiary and any receiver shall nevertheless be
entitled to exercise and invoke every right and remedy afforded any of them
under this Deed of Trust and at law or in equity.

 

- 6 -

 

 

2.4         Beneficiary Not Responsible. Under no circumstances shall
Beneficiary have any duty to produce Rents from the Property. Regardless of
whether or not Beneficiary, in person or by agent, takes actual possession of
the Premises and Improvements, unless Beneficiary agrees in writing to the
contrary, Beneficiary is not and shall not be deemed to be:

 

(a)          A "mortgagee in possession" for any purpose; or

 

(b)          Responsible for performing any of the obligations of the lessor
under any Lease; or

 

(c)          Responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Property, or any negligence
in the management, upkeep, repair or control of the Property; or

 

(d)          Liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it.

 

2.5         Leasing. Grantor shall not accept any deposit or prepayment of Rents
under the Leases for any rental period exceeding two (2) months without
Beneficiary's prior written consent. Grantor shall not lease the Property or any
part of it except strictly in accordance with Section 6.1(b) of the Loan
Agreement.

 

3.          Grant of Security Interest.

 

3.1         Security Agreement. The parties intend for this Deed of Trust to
create a lien on the Property, and an absolute assignment of the Rents, all in
favor of Beneficiary. The parties acknowledge that some of the Property and some
or all of the Rents may be determined under applicable law to be personal
property or fixtures. To the extent that any Property or Rents may be or be
determined to be personal property, Grantor as debtor hereby grants Beneficiary
as secured party a security interest in all such Property and Rents, including
all products and proceeds thereof, and all supporting obligations ancillary to
or arising in any way in connection therewith, to secure payment and performance
of the Secured Obligations. This Deed of Trust constitutes a security agreement
under the UCC of the State in which the Property is located, covering all such
Property and Rents. Grantor hereby acknowledges and agrees that Lender shall be
permitted to file financing statements identifying all assets and personal
property of Grantor in the collateral description thereof.

 

- 7 -

 

 

3.2         Financing Statements. Grantor hereby authorizes Beneficiary to file
one or more financing statements. In addition, Grantor shall execute such other
documents as Beneficiary may from time to time require to perfect or continue
the perfection of Beneficiary's security interest in any Property or Rents. As
provided in Section 5.9 below, Grantor shall pay all fees and costs that
Beneficiary may incur in filing such documents in public offices and in
obtaining such record searches as Beneficiary may reasonably require. In case
Grantor fails to execute any financing statements or other documents for the
perfection or continuation of any security interest, Grantor hereby appoints
Beneficiary as its true and lawful attorney-in-fact to execute any such
documents on its behalf. If any financing statement or other document is filed
in the records normally pertaining to personal property, that filing shall never
be construed as in any way derogating from or impairing this Deed of Trust or
the rights or obligations of the parties under it.

 

4.           Fixture Filing.

 

From the date of its recording in the real estate records of the County where
the Premises are situated, THIS DEED OF TRUST SHALL BE EFFECTIVE AS A FINANCING
STATEMENT FILED AS A FIXTURE FILING with respect to all of the Property which is
or is to become fixtures, and all products and proceeds thereof. This document
covers goods which are or are to become fixtures. This Deed of Trust shall also
be effective as a financing statement covering minerals or the like (including
oil and gas) and accounts and as-extracted collateral subject to Section
9.301(4) of the UCC. For this purpose, the respective addresses of Grantor, as
debtor, and Beneficiary and Trustee, as secured parties, are as set forth in the
preambles of this Deed of Trust. Grantor, as debtor, is a limited liability
company; Grantor's jurisdiction of organization is Delaware; and Grantor's
organizational identification number is 5727305.

 

5.           Rights and Duties of the Parties.

 

5.1         Representations and Warranties. Grantor represents and warrants
that:

 

(a)          Grantor lawfully possesses and holds, and covenants to maintain,
lawful, indefeasible fee simple title to all of the Premises and Improvements,
subject to the Permitted Encumbrances;

 

(b)          Grantor has, and covenants to maintain, good title to all Property
other than the Premises and Improvements, subject to the Permitted Encumbrances;

 

(c)          Grantor has the full and unlimited power, right and authority to
encumber the Property and assign the Rents;

 

(d)          This Deed of Trust creates a first priority lien on the Property
except for the Permitted Encumbrances (as defined below);

 

(e)          Except for completion of the parking garage improvements as
described in the Loan Agreement, the Property includes all property and rights
which may be reasonably necessary or desirable to promote the present use and
enjoyment of the Premises and Improvements, as well as the anticipated future
use and enjoyment of the Premises and Improvements;

 

(f)           Except for the Permitted Encumbrances, to Grantor's knowledge,
Grantor owns any Property which is personal property free and clear of any
security agreements, liens, security interests, encumbrances, reservations of
title or conditional sales contracts, and, to Grantor's knowledge, there is no
financing statement affecting such personal property on file in any public
office; and

 

- 8 -

 

 

(g)          Grantor's place of business, or its chief executive office if it
has more than one place of business, is located at the address specified in the
preamble of this Deed of Trust.

 

5.2         Taxes and Assessments. Grantor shall pay (or shall cause to be paid)
all real estate taxes and assessments and charges of every kind upon the
Property before the same become delinquent, provided, however, that Grantor
shall have the right to pay such tax under protest or to otherwise contest any
such tax or assessment, but only if (i) such contest has the effect of
preventing the collection of such taxes so contested and also of preventing the
sale or forfeiture of the Property or any part thereof or any interest therein,
(ii) Grantor has notified Beneficiary of Grantor's intent to contest such taxes,
and (iii) Grantor has deposited security in form and amount satisfactory to
Beneficiary, in its reasonable discretion, and has increased the amount of such
security so deposited promptly after Beneficiary's request therefor. If Grantor
fails to commence such contest or, having commenced to contest the same, and
having deposited such security required by Beneficiary for its full amount,
shall thereafter fail to prosecute such contest in good faith or with due
diligence, or, upon adverse conclusion of any such contest, shall fail to pay
such tax, assessment or charge, Beneficiary may, at its election (but shall not
be required to), pay and discharge any such tax, assessment or charge, and any
interest or penalty thereon, and any amounts so expended by Beneficiary shall be
deemed to constitute Secured Obligations hereunder (even if the total amount of
disbursements would exceed the face amount of the Note) and shall be secured by
this Deed of Trust and the Loan Documents. Upon written request of Beneficiary,
Grantor shall furnish to Beneficiary evidence that taxes are paid at least five
(5) days prior to the last date for payment of such taxes and before imposition
of any penalty or accrual of interest.

 

5.3         Performance of Secured Obligations. Grantor shall promptly pay and
perform (or shall cause to be promptly paid and performed) each Secured
Obligation in accordance with its terms.

 

5.4         Liens, Charges and Encumbrances. Except for (i) Permitted
Encumbrances, (ii) the lien for ad valorem taxes on the Property which are not
yet delinquent, (iii) other liens in favor of Beneficiary, and (iv) liens
arising by operation of law securing debts that are not yet due and payable,
Grantor will not suffer or permit any mechanics' lien, voluntary or involuntary
lien, lien, encumbrance, security interest, claim, charge, conditional sale or
other title retention document to be filed or otherwise asserted against the
Property (or any portion thereof), and will promptly discharge the same in case
of the filing of any claims for lien or proceedings for the enforcement thereof,
provided, however, that Grantor shall have the right to contest in good faith
and with reasonable diligence the validity of any such lien or claim provided
that Grantor posts a statutory lien bond which removes such lien from title to
the Property within thirty (30) days after Grantor's receipt of notice of the
recording of such lien. If Grantor shall fail promptly either (i) to discharge
any such lien, or (ii) post a statutory lien bond in the manner provided above,
Beneficiary may, at its election (but shall not be required to), procure the
release and discharge of any such claim and any judgment or decree thereon and,
further, may in its sole discretion effect any settlement or compromise of the
same, or may furnish such security or indemnity to the applicable insurance
company, and any amounts so expended by Beneficiary, including premiums paid or
security furnished in connection with the issuance of any surety company bonds,
shall be deemed to constitute Secured Obligations secured by this Deed of Trust
and the Loan Documents. In settling, compromising or discharging any claims for
lien, Beneficiary shall not be required to inquire into the validity or amount
of any such claim.

 

- 9 -

 

 

5.5         Insurance and Condemnation.

 

(a)          Insurance. Grantor shall obtain and maintain (or shall cause to be
obtained and maintained) at Grantor's sole expense the insurance required to be
obtained and maintained pursuant to the Loan Agreement. Upon any foreclosure
hereof or transfer of title to the Property in extinguishment of the whole or
any part of the Secured Obligations, all of Grantor's right, title and interest
in and to the insurance policies referred to in this Section (including unearned
premiums) and all proceeds payable thereunder shall thereupon vest in the
purchaser at foreclosure or other such transferee, to the extent permissible
under such policies. Beneficiary shall have the right (but not the obligation)
to make proof of loss for, settle and adjust any claim under, and receive the
proceeds of, all insurance for loss of or damage to the Property, regardless of
whether or not such insurance policies are required by Beneficiary, and the
expenses incurred by Beneficiary in the adjustment and collection of insurance
proceeds shall be a part of the Secured Obligations and shall be due and payable
to Beneficiary on demand to the extent permitted by law. Notwithstanding
anything set forth herein to the contrary, so long as no Event of Default
exists, in the event that the loss or damage is Five Hundred Thousand and No/100
Dollars ($500,000.00) or less, Grantor shall have the right to make proof of
loss for, settle and adjust any claim under all insurance; provided that any
proceeds will be applied in accordance with this Section 5.5, Beneficiary shall
not be, under any circumstances, liable or responsible for failure to collect or
exercise diligence in the collection of any of such proceeds or for the
obtaining, maintaining or adequacy of any insurance or for failure to see to the
proper application of any amount paid over to Grantor. In the event of any
casualty to the Property or any portion thereof, any such proceeds received by
Beneficiary shall within sixty (60) days following the event of casualty, after
deduction therefrom of all reasonable expenses actually incurred by Beneficiary,
including reasonable attorneys' fees, at Beneficiary's option be (1) released to
Grantor in accordance with the rights of Grantor, or (2) applied (upon
compliance with the terms and conditions set forth in Section 5.5(c) of this
Deed of Trust) to the repair or restoration, either partly or entirely, of the
Property so damaged, or (3) applied to the payment of the Secured Obligations in
such order and manner as Beneficiary, in its sole discretion, may elect, whether
or not due; provided, however, that so long as no Event of Default exists,
Grantor shall have the right to require the release of such proceeds if Grantor
can demonstrate satisfaction of the conditions set forth in Section 5.5(c) of
this Deed of Trust and any release of such proceeds shall be upon the terms and
conditions more particularly set forth in said Section 5.5(c). In any event, the
unpaid portion of the Secured Obligations shall remain in full force and effect
and the payment thereof shall not be excused. Grantor shall at all times comply
with the requirements of the insurance policies required hereunder and of the
issuers of such policies and of any board of fire underwriters or similar body
as applicable to or affecting the Property.

 

- 10 -

 

 

(b)          Condemnation. Grantor shall notify Beneficiary immediately of any
pending proceeding for condemnation, or written threat of condemnation received
by Grantor, affecting the Property or arising out of damage to the Property, and
Grantor shall, at Grantor's expense, diligently prosecute any such proceedings.
Beneficiary shall have the right (but not the obligation) to participate in any
such proceeding and to be represented by counsel of its own choice. To the
extent permitted by law, Beneficiary shall be entitled to receive all sums which
may be awarded or become payable to Grantor for the condemnation of the
Property, or any part thereof, for public or quasi-public use, or by virtue of
private sale in lieu thereof, and any sums which may be awarded or become
payable to Grantor for injury or damage to the Property, up to the amount of the
Secured Obligations. Grantor shall, promptly upon request of Beneficiary,
execute such additional assignments and other documents as may be necessary from
time to time to permit such participation and to enable Beneficiary to collect
and receipt for any such sums. All such sums are hereby assigned to Beneficiary,
and shall within sixty (60) days following such taking, after deduction
therefrom of all reasonable expenses actually incurred by Beneficiary, including
reasonable attorneys' fees, at Beneficiary's option be (1) applied (upon
compliance with the terms and conditions set forth in Section 5.5(c) of this
Deed of Trust) to the repair or restoration of the Property so affected, or (2)
applied to the payment of the Secured Obligations in such order and manner as
Beneficiary, in its sole discretion, may elect, whether or not due; provided,
however, that so long as no Event of Default exists, Grantor shall have the
right to require the release of such proceeds if Grantor can demonstrate
satisfaction of the conditions set forth in Section 5.5(c) of this Deed of Trust
and any release of such proceeds shall be upon the terms and conditions more
particularly set forth in said Section 5.5(c). In any event the unpaid portion
of the Secured Obligations shall remain in full force and effect and the payment
thereof shall not be excused. Beneficiary shall not be, under any circumstances,
liable or responsible for failure to collect or to exercise diligence in the
collection of any such sum or for failure to see to the proper application of
any amount paid over to Grantor. Beneficiary is hereby authorized, in the name
of Grantor, to execute and deliver valid acquittances for, and to appeal from,
any such award, judgment or decree. All reasonable costs and expenses (including
but not limited to reasonable attorneys' fees) incurred by Beneficiary in
connection with any condemnation shall be a demand obligation owing by Grantor
(which Grantor hereby promises to pay) to Beneficiary pursuant to this Deed of
Trust.

 

(c)          Restoration. In the event there shall be a casualty loss or a
condemnation, and Grantor requests or Beneficiary elects to cause the applicable
insurance proceeds or condemnation award to be applied to restore, repair or
replace the Property ("Restoration"), Beneficiary agrees to disburse such
insurance proceeds or condemnation award in accordance with disbursement
procedures reasonably acceptable to Beneficiary, including, without limitation,
such procedures as are customarily utilized by construction lenders to insure
the lien free completion of construction projects.

 

5.6         Maintenance and Preservation of Property.

 

(a)          Grantor shall insure (or shall cause to be insured) the Property as
required by the Loan Agreement and keep the Property in good condition and
repair.

 

- 11 -

 

 

(b)          Other than (i) routine work done in the ordinary course of business
pursuant to reasonable business practices, and (ii) the additional construction
of the parking garage described in the Loan Agreement, Grantor shall not remove
or demolish the Property or any material part of the Property, or alter, restore
or add to the Property in a material respect, or initiate or allow any change or
variance in any zoning or other Premises use classification which affects the
Property or any part of it, except as permitted or required by the Loan
Agreement or with Beneficiary's express prior written consent in each instance

 

(c)          If all or part of the Property becomes damaged or destroyed,
Grantor shall promptly and completely repair and/or restore the Property in a
good and workmanlike manner in accordance with sound building practices,
provided that Beneficiary agrees to disburse to Grantor Proceeds or other sums
to pay costs of the work of repair or reconstruction under Section 5.5 of this
Deed of Trust so long as the conditions therein are satisfied.

 

(d)          Grantor shall not commit or allow any act upon or use of the
Property which would violate, in a material respect: (i) any applicable Laws or
order of any Governmental Authority, whether now existing or later to be enacted
and whether foreseen or unforeseen; or (ii) any public or private covenant,
condition, restriction or equitable servitude affecting the Property. Grantor
shall not bring or keep any article on the Property or cause or allow any
condition to exist on it, if that could invalidate or would be prohibited by any
insurance coverage required to be maintained by Grantor on the Property or any
part of it under the Loan Agreement.

 

(e)          Grantor shall not intentionally commit or allow waste of the
Property, including instances of waste which arise out of Hazardous Material.

 

(f)           Grantor shall perform (or shall cause to be performed) all other
acts which from the character or use of the Property may be reasonably necessary
to maintain and preserve its value to the extent the failure to do so would be
reasonably likely to have a material adverse impact on the Property.

 

(g)          If Grantor receives a written notice or claim from any person that
the Property, or any use, activity, operation or maintenance thereof or thereon,
is not in compliance with any Legal Requirement in a material respect, Grantor
will promptly furnish a copy of such notice or claim to Beneficiary. Grantor has
received no notice and has no actual knowledge of any such noncompliance.

 

(h)          Grantor shall faithfully abide by, perform and discharge each and
every term, condition, obligation, covenant and agreement, which Grantor is now,
or hereafter becomes, liable to observe or perform respecting the Property to
the extent that a failure to do so would materially impair the value or
operation of the Property; give prompt written notice to Beneficiary of any
written notice of material default received by Grantor with respect to any
default of Grantor under any material contract or agreement comprising or
respecting the Property (collectively, the "Agreements"), together with an
accurate, complete copy of any such notice; at the sole cost and expense of
Grantor, enforce or secure the performance of each and every material term,
obligation, covenant, condition and agreement to be performed by Grantor under
the Agreements; immediately provide Beneficiary with an accurate, complete copy
of any notice of material default by Grantor with respect to any of the
Agreements, when received by Grantor.

 

- 12 -

 

 

(i)           Until the Secured Obligations shall have been paid and satisfied
in full, Grantor shall provide Beneficiary with executed copies of all
Agreements, assign to Beneficiary any and all subsequent material Agreements
covering all or any part of the Property, and make, execute and deliver to
Beneficiary, upon demand, any and all instruments that may be necessary or
desirable therefor in the sole reasonable judgment of the Beneficiary. The terms
and conditions of the assignment contained in this clause (i) shall, however,
apply to any such subsequent Agreements, whether or not such instruments are
executed or delivered by Grantor.

 

(j)           Except for Leases in the ordinary course of business, Grantor
shall not enter into any material Agreement or materially modify, amend, extend,
renew or in any way materially alter the terms of any Agreement, nor waive,
excuse, condone or in any manner release or discharge any other party
thereunder, of or from any obligation, covenant, condition, or agreement by said
party to be performed thereunder without Beneficiary's prior written consent.

 

(k)          Grantor agrees that, upon receipt of written notice from
Beneficiary of the occurrence of any Event of Default and Beneficiary's election
to exercise its rights under this Deed of Trust, each contracting party to, or
grantor or licensor of, any Agreement shall be and is hereby irrevocably
directed and authorized by Grantor to recognize and accept Beneficiary as owner
or as holder of such Agreement, as the case may be, for any and all purposes as
fully as it would recognize and accept Grantor and the performance of Grantor
thereunder, and to perform such Agreement for the benefit of Beneficiary in
accordance with the terms and conditions thereof, without any obligation to
determine whether or not any such Event of Default has in fact occurred.

 

5.7         Releases, Extensions, Modifications and Additional Security. From
time to time, Beneficiary may perform any of the following acts without
incurring any liability or giving notice to any person:

 

(a)          Release any person liable for payment of any Secured Obligation;

 

(b)          Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation;

 

(c)          Accept additional real or personal property of any kind as security
for any Secured Obligation, whether evidenced by deeds of trust, mortgages,
security agreements or any other instruments of security;

 

(d)          Alter, substitute or release any property securing the Secured
Obligations;

 

(e)          Consent to the making of any plat or map of the Property or any
part of it;

 

- 13 -

 

 

(f)           Join in granting any easement or creating any restriction
affecting the Property; or

 

(g)          Join in any subordination or other agreement affecting this Deed of
Trust or the lien of it; or

 

(h)          Release the Property or any part of it.

 

5.8         Release. When all of the Secured Obligations have been paid in full
and all fees and other sums owed by Grantor under Section 5.9 of this Deed of
Trust and the other Loan Documents have been received, Beneficiary and Trustee
shall release this Deed of Trust, the lien created thereby, and all notes and
instruments evidencing the Secured Obligations. Grantor shall pay any costs of
preparation and recordation of such release.

 

5.9         Compensation, Exculpation, Indemnification.

 

(a)          Grantor agrees to pay fees in the maximum amounts legally
permitted, or reasonable fees as may be charged by Beneficiary when the law
provides no maximum limit, for any services that Beneficiary or Trustee may
render in connection with this Deed of Trust, including providing a statement of
the Secured Obligations or providing the release pursuant to Section 5.8 above.
Grantor shall also pay or reimburse all of Beneficiary's and Trustee's costs and
expenses which may be incurred in rendering any such services. Grantor further
agrees to pay or reimburse Beneficiary and Trustee for all costs, expenses and
other advances which may be incurred or made by Beneficiary or Trustee in any
efforts to enforce any terms of this Deed of Trust, including any rights or
remedies afforded to Beneficiary and Trustee under Section 6.3, whether any
lawsuit is filed or not, or in defending any action or proceeding arising under
or relating to this Deed of Trust, including reasonable attorneys' fees and
other legal costs, costs of any Foreclosure Sale (as defined in Section 6.3(j)
below) and any cost of evidence of title. If Beneficiary and/or Trustee, as
required by applicable law, chooses to dispose of Property through more than one
Foreclosure Sale, Grantor shall pay all costs, expenses or other advances that
may be incurred or made by Beneficiary and/or Trustee in each of such
Foreclosure Sales. In any suit to foreclose the lien hereof or enforce any other
remedy of Trustee or Beneficiary under this Deed of Trust or the other Loan
Documents, there shall be allowed and included as additional indebtedness in the
decree for sale or other judgment or decree all expenditures and expenses which
may be paid or incurred by or on behalf of Trustee and Beneficiary for
reasonable attorneys' costs and fees (including the costs and fees of
paralegals), survey charges, appraiser's fees, inspecting engineer's and/or
architect's fees, fees for environmental studies and assessments and all
additional expenses incurred by Trustee and Beneficiary with respect to
environmental matters, outlays for documentary and expert evidence,
stenographers' charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies,
and similar data and assurances with respect to title as Trustee and Beneficiary
may deem reasonably necessary either to prosecute such suit or to evidence to
bidders at any sale which may be had pursuant to such decree the true condition
of the title to, the value of or the environmental condition of the Property.
All expenditures and expenses of the nature in this Subsection mentioned, and
such expenses and fees as may be incurred in the protection of the Property and
maintenance of the lien of this Deed of Trust, including the reasonable fees of
any attorney (including the costs and fees of paralegals) employed by Trustee or
Beneficiary in any litigation or proceeding affecting this Deed of Trust, the
Note or the Property, including probate and bankruptcy proceedings, or in
preparation for the commencement or defense of any proceeding or threatened suit
or proceeding, shall be immediately due and payable by Grantor, with interest
thereon at the Default Rate and shall be secured by this Deed of Trust.

 

- 14 -

 

 

(b)          Neither Beneficiary nor Trustee shall be directly or indirectly
liable to Grantor or any other person as a consequence of any of the following:

 

(i)          Beneficiary's or Trustee's exercise of or failure to exercise any
rights, remedies or powers granted to Beneficiary and/or Trustee in this Deed of
Trust;

 

(ii)         Beneficiary's failure or refusal to perform or discharge any
obligation or liability of Grantor under any agreement related to the Property
or under this Deed of Trust; or

 

(iii)        Any loss sustained by Grantor or any third party resulting from
Beneficiary's failure to lease the Property, or from any other act or omission
of Beneficiary in managing the Property, after an Event of Default, unless the
loss is caused by the willful misconduct and bad faith of Beneficiary.

 

Grantor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary or Trustee.

 

(c)          Grantor will indemnify and hold harmless Beneficiary from and
against, and reimburse them on demand for, any and all Indemnified Matters
(hereinafter defined). For purposes of this Section 5.9, the term "Beneficiary"
shall include the directors, officers, partners, employees and agents of
Beneficiary and any persons owned or controlled by, owning or controlling, or
under common control or affiliated with Beneficiary and the directors, officers,
partners, employees, attorneys, agents and representatives of Beneficiary.
Without limitation, the foregoing indemnities shall apply to each indemnified
person with respect to matters which in whole or in part are caused by or arise
out of the NEGLIGENCE of such (and/or any other) indemnified person. However,
such indemnities shall not apply to a particular indemnified person to the
extent that the subject of the indemnification is caused by or arises out of the
gross negligence or willful misconduct of that indemnified person as determined
by a court of competent jurisdiction in a final non-appealable decision. Any
amount to be paid under this Section 5.9 by Grantor to Beneficiary shall be a
demand obligation owing by Grantor (which Grantor hereby promises to pay) to
Beneficiary pursuant to this Deed of Trust. Nothing in this paragraph, elsewhere
in this Deed of Trust or in any other Loan Document shall limit or impair any
rights or remedies of Beneficiary (including without limitation any rights of
contribution or indemnification) against Grantor or any other person under any
other provision of this Deed of Trust, any other Loan Document, any other
agreement or any applicable Legal Requirement.

 

- 15 -

 

 

As used in this Deed of Trust, the term "Indemnified Matters" means any and all
claims, demands, liabilities (including strict liability), losses, damages
(including consequential damages), causes of action, judgments, penalties,
fines, costs and expenses (including without limitation, reasonable fees and
expenses of attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Beneficiary at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Deed of Trust or any other Loan Document, including but
not limited to any bodily injury or death or property damage occurring in or
upon or in the vicinity of the Property through any cause whatsoever, any act
performed or omitted to be performed hereunder or under any other Loan Document,
any breach by Grantor of any representation, warranty, covenant, agreement or
condition contained in this Deed of Trust or in any other Loan Document, any
default as defined herein, any claim under or with respect to any Lease or
arising under the Environmental Indemnity Agreement; provided that any
Indemnified Matters arising under the Environmental Indemnity Agreement shall be
subject to the limitations set forth therein. Notwithstanding anything to the
contrary herein, in no event shall Grantor be liable to, or required to
indemnify, Beneficiary for matters arising from or relating to the gross
negligence or willful misconduct of Beneficiary as determined by a court of
competent jurisdiction in a final non-appealable decision. The provisions of
this Section 5.9 will survive the repayment of the Secured Obligations, the
foreclosure of this Deed of Trust or conveyance in lieu of foreclosure, the
termination of any and all Interest Rate Agreements, the discharge and release
of this Deed of Trust and the other Loan Documents, any bankruptcy or other
debtor relief proceeding, and any other event whatsoever provided that any
obligations arising under the Environmental Indemnity Agreement shall be subject
to the survival provisions expressly set forth therein.

 

(d)          Grantor shall pay all obligations to pay money arising under this
Section 5.9 immediately upon demand by Beneficiary. Each such obligation shall
be added to, and considered to be part of, the principal of the Note, shall bear
interest from the date the obligation arises at the Default Rate and shall be
secured by this Deed of Trust and the other Loan Documents.

 

5.10       Defense and Notice of Claims and Actions. At Grantor's sole expense,
Grantor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Deed of Trust and the
rights and powers of Beneficiary created under it, against all adverse claims.
Grantor shall give Beneficiary prompt notice in writing if any claim is asserted
which does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim.

 

- 16 -

 

 

5.11       Subrogation. Beneficiary shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Beneficiary in accordance with this Deed of Trust or with the
proceeds of any loan secured by this Deed of Trust.

 

5.12       Site Visits, Observation and Testing. Beneficiary and its agents and
representatives shall have the right at any reasonable time to enter and visit
the Property for the purpose of performing appraisals, observing the Property,
taking and removing soil or groundwater samples, and conducting tests on any
part of the Property. Beneficiary has no duty, however, to visit or observe the
Property or to conduct tests, and no site visit, observation or testing by
Beneficiary, its agents or representatives shall impose any liability on any of
Beneficiary, its agents or representatives. In no event shall any site visit,
observation or testing by Beneficiary, its agents or representatives be a
representation that Hazardous Materials are or are not present in, on or under
the Property, or that there has been or shall be compliance with any law,
regulation or ordinance pertaining to Hazardous Materials or any other
applicable governmental law. Neither Grantor nor any other party is entitled to
rely on any site visit, observation or testing by any of Beneficiary, its agents
or representatives except as provided in the next sentence. Provided that no
Event of Default has occurred and is continuing hereunder, Beneficiary shall
provide Grantor with copies of all reports related thereto for which Beneficiary
has paid the costs, and, if such reports are to be furnished to Grantor, all
reports shall be made to the benefit of Grantor so that Grantor can rely on such
reports to the same extent as Beneficiary. Except as otherwise set forth in the
Environmental Indemnity Agreement, neither Beneficiary, its agents or
representatives owe any duty of care to protect Grantor or any other party
against, or to inform Grantor or any other party of, any Hazardous Materials or
any other adverse condition affecting the Property. Except in the event of any
emergency, Beneficiary shall give Grantor reasonable notice before entering the
Property. Beneficiary shall make reasonable efforts to avoid interfering with
Grantor's use of the Property in exercising any rights provided in this Section
5.12. In the event that any provision set forth in Section 4 of the
Environmental Indemnity Agreement conflicts with this Section 5.12, Section 4 of
the Environmental Indemnity Agreement shall control.

 

5.13       Notice of Change. Grantor shall give Beneficiary prior written notice
of any change in: (a) the location of its place of business or its chief
executive office if it has more than one place of business; (b) the location of
any of the Property, including the Books and Records; and (c) Grantor's name or
business structure. Unless otherwise approved by Beneficiary in writing, all
Property that consists of personal property (other than the Books and Records)
will be located on the Premises and all Books and Records will be located at
Grantor's place of business or chief executive office if Grantor has more than
one place of business or on the Premises or at the office of any local property
manager managing the Property for which written notice has been given to
Beneficiary.

 

5.14       Leasing Restrictions. To the extent prohibited by the Loan Agreement,
without the prior written consent of Beneficiary, Grantor and Grantor's agents
shall not (i) enter into any additional Leases, (ii) modify, amend or terminate
any Lease, or (iii) accept any rental payment in advance of its due date.

 

- 17 -

 

 

5.15       Maintenance, Repair and Restoration. In all material respects,
Grantor will keep the Property (or will cause the Property to be kept, as
applicable) in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate. Notwithstanding the foregoing,
Grantor will not, without the prior written consent of Beneficiary, (i) remove
from the Property any fixtures or personal property covered by this Deed of
Trust except such as is replaced by Grantor by an article of substantially equal
suitability and value, owned by Grantor, free and clear of any lien or security
interest (except that created by or otherwise permitted under this Deed of
Trust), or (ii) make any structural alteration to the Property or any other
alteration thereto which materially negatively impairs the value thereof. If any
act or occurrence of a material nature (including any condemnation or any
casualty for which insurance was not obtained or obtainable) shall result in
damage to or loss or destruction of the Property, Grantor shall give prompt
notice thereof to Beneficiary and Grantor shall promptly, at Grantor's sole cost
and expense, secure the Property as necessary and commence and continue
diligently to completion to restore, repair, replace and rebuild the Property as
nearly as possible to its value, condition and character immediately prior to
the damage, loss or destruction.

 

5.16       Operation of Property. In all material respects, Grantor will operate
the Property (or will cause the Property to be operated, as applicable) in a
good and workmanlike manner and in accordance with all Legal Requirements and
will pay all fees or charges of any kind in connection therewith. Grantor will
keep the Property occupied so as not to impair the insurance carried thereon.
Grantor will not use or occupy or conduct any activity on, or allow the use or
occupancy of or the conduct of any activity on, the Property in any manner which
violates any Legal Requirement in a material respect or which constitutes a
public or private nuisance or which makes void, voidable or cancelable, or
increases the premium of, any insurance then in force with respect thereto.
Grantor will not initiate or permit any zoning reclassification of the Property
or seek any variance under existing zoning ordinances applicable to the Property
or use or permit the use of the Property in such a manner which would result in
such use becoming a nonconforming use under applicable zoning ordinances or
other Legal Requirement. Grantor will not impose any easement, restrictive
covenant or encumbrance upon the Property, execute or file any subdivision plat
or condominium declaration affecting the Property or consent to the annexation
of the Property to any municipality, without the prior written consent of
Beneficiary, to the extent the foregoing would have a material adverse effect on
the Property. Grantor will not do or suffer to be done any act whereby the value
of the Improvements or any other material part of the Property may be materially
lessened. Grantor will preserve, protect, renew, extend and retain all material
rights and privileges granted for or applicable to the Property. Except as
permitted by the Permitted Encumbrances, without the prior written consent of
Beneficiary, there shall be no drilling or exploration for or extraction,
removal or production of any mineral, hydrocarbon, gas, natural element,
compound or substance (including sand and gravel) from the surface or subsurface
of the Land regardless of the depth thereof or the method of mining or
extraction thereof. Grantor will cause all debts and liabilities of any
character (including without limitation all debts and liabilities for labor,
material and equipment (including software embedded therein) and all debts and
charges for utilities servicing the Property) incurred in the construction,
maintenance, operation and development of the Property to be promptly paid.

 

- 18 -

 

 

5.17       Financial Matters. Grantor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law is pending (or, to Grantor's knowledge, threatened) by or against
Grantor, as a debtor. All reports, statements, plans, budgets, applications,
agreements and other data and information heretofore furnished or hereafter to
be furnished by or on behalf of Grantor to Beneficiary in connection with the
loan or loans evidenced by the Loan Documents (including, without limitation,
all financial statements and financial information) are and will be true,
correct and complete in all material respects as of their respective dates and
do not and will not omit to state any fact or circumstance necessary to make the
statements contained therein not misleading. No material adverse change has
occurred since the dates of such reports, statements and other data in the
financial condition of Grantor.

 

5.18       Status of Grantor; Suits and Claims; Loan Documents. Grantor is and
will continue to be possessed of all requisite power and authority to carry on
its business and to own, operate and lease the Property. Each Loan Document
executed by Grantor does not and will not result in the creation of any
encumbrance against any assets or properties of Grantor, or any other person
liable, directly or indirectly, for any of the Secured Obligations, except as
expressly contemplated by the Loan Documents or except for any Permitted
Encumbrances. There is no suit, action, claim, investigation, inquiry,
proceeding or demand pending (or, to Grantor's knowledge, threatened) against
Grantor or, to Grantor's knowledge which affects the Property (including,
without limitation, any which challenges or otherwise pertains to Grantor's
title to the Property) or the validity, enforceability or priority of any of the
Loan Documents. Grantor is not a "foreign person" within the meaning of the
Internal Revenue Code of 1986, as amended, Sections 1445 and 7701 (i.e. Grantor
is not a non-resident alien, foreign corporation, foreign partnership, foreign
trust or foreign estate as those terms are defined therein and in any
regulations promulgated thereunder). The loan evidenced by the Note is solely
for business and/or investment purposes, and is not intended for personal,
family, household or agricultural purposes. Grantor further warrants that the
proceeds of the Note shall be used for commercial purposes and stipulates that
the loan evidenced by the Note shall be construed for all purposes as a
commercial loan. Grantor's exact legal name is correctly set forth at the end of
this Deed of Trust. If Grantor is not an individual, Grantor is an organization
of the type and (if not an unregistered entity) is incorporated in or organized
under the laws of the state specified in the introductory paragraph of this Deed
of Trust. If Grantor is an unregistered entity (including, without limitation, a
general partnership) it is organized under the laws of the state specified in
the introductory paragraph of this Deed of Trust. Grantor will not cause or
permit any change to be made in its name or identity (including its trade name
or names), unless Grantor shall have notified Beneficiary in writing of such
change at least 30 days prior to the effective date of such change, and shall
have first taken all action required by Beneficiary for the purpose of further
perfecting or protecting the lien and security interest of Beneficiary in the
Property. Grantor's principal place of business and chief executive office, and
the place where Grantor keeps its books and records, including recorded data of
any kind or nature, regardless of the medium of recording including, without
limitation, software, writings, plans, specifications and schematics concerning
the Property, has for the preceding four months (or, if less, the entire period
of the existence of Grantor) been and will continue to be (unless Grantor
notifies Beneficiary of any change in writing at least 30 days prior to the date
of such change) the address of Grantor set forth at the end of this Deed of
Trust. If Grantor is an individual, Grantor's principal residence has for the
preceding four months been and will continue to be (unless Grantor notifies
Beneficiary of any change in writing at least 30 days prior to the date of such
change) the address of the principal residence of Grantor set forth at the end
of this Deed of Trust and/or with respect to the materials related to the
Property, at the office of any local property manager managing the Property for
which written notice has been given to Beneficiary. Grantor's organizational
identification number, if any, assigned by the state of incorporation or
organization and principal place of business is correctly set forth on pages 1
and 8 of this Deed of Trust. Grantor shall promptly notify Beneficiary (i) of
any change of its organizational identification number, or (ii) if Grantor does
not now have an organization identification number and later obtains one, of
such organizational identification number.

 

- 19 -

 

 

5.19       Certain Environmental Matters. Grantor shall comply with the terms
and covenants of the Environmental Indemnity Agreement.

 

5.20       Further Assurances. Grantor will, promptly on any reasonable request
of Beneficiary, (i) correct any defect, error or omission which may be
discovered in the contents, execution or acknowledgment of this Deed of Trust or
any other Loan Document; (ii) execute, acknowledge, deliver, procure and record
and/or file such further documents (including, without limitation, further deeds
of trust, security agreements, and assignments of rents or leases) and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Deed of Trust and the other Loan Documents, to
more fully identify and subject to the liens and security interests hereof any
property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as deemed advisable by Beneficiary to protect
the lien or the security interest hereunder against the rights or interests of
third persons; and (iii) provide such certificates, documents, reports,
information, affidavits and other instruments and do such further acts as may be
necessary, desirable or proper in the reasonable determination of Beneficiary to
enable Beneficiary to comply with the requirements or requests of any agency
having jurisdiction over Beneficiary or any examiners of such agencies with
respect to the indebtedness secured hereby, Grantor or the Property. Grantor
shall pay all costs connected with any of the foregoing, which shall be a demand
obligation owing by Grantor (which Grantor hereby promises to pay) to
Beneficiary pursuant to this Deed of Trust.

 

5.21       Fees and Expenses. Without limitation of any other provision of this
Deed of Trust or of any other Loan Document and to the extent reasonable and not
prohibited by applicable law, Grantor will pay, and will reimburse to
Beneficiary on demand to the extent paid by Beneficiary: (i) all appraisal fees,
filing, registration and recording fees, recordation, transfer and other taxes,
brokerage fees and commissions, abstract fees, title search or examination fees,
title policy and endorsement premiums and fees, uniform commercial code search
fees, judgment and tax lien search fees, escrow fees, reasonable attorneys'
fees, architect fees, engineer fees, construction consultant fees, environmental
inspection fees, survey fees, and all other costs and expenses of every
character incurred by Grantor or Beneficiary in connection with the preparation
of the Loan Documents, the evaluation, closing and funding of the loan evidenced
by the Loan Documents, and any and all amendments and supplements to this Deed
of Trust, the Note or any other Loan Documents or any approval, consent, waiver,
release or other matter requested or required hereunder or thereunder, or
otherwise attributable or chargeable to Grantor as owner of the Property; and
(ii) all costs and expenses, including reasonable attorneys' fees and expenses,
incurred or expended in connection with the exercise of any right or remedy, or
the defense of any right or remedy or the enforcement of any obligation of
Grantor, hereunder or under any other Loan Document.

 

- 20 -

 

 

6.           Accelerating Transfers, Default and Remedies.

 

6.1         Accelerating Transfers.

 

(a)          "Accelerating Transfer" means any Transfer which is not expressly
permitted under the Loan Agreement or this Deed of Trust.

 

(b)          Grantor acknowledges that Beneficiary is making one or more
advances under the Loan Agreement in reliance on the expertise, skill and
experience of Grantor; thus, the Secured Obligations include material elements
similar in nature to a personal service contract. In consideration of
Beneficiary's reliance, Grantor agrees that Grantor shall not, and Grantor
agrees that it shall constitute an Event of Default if Grantor shall, make any
Accelerating Transfer, unless the transfer is preceded by Beneficiary's express
written consent to the particular transaction and transferee. Beneficiary may
withhold such consent in its sole discretion. If any Accelerating Transfer
occurs, Beneficiary in its sole discretion may declare all of the Secured
Obligations to be immediately due and payable, and Beneficiary may invoke any
rights and remedies provided by Section 6.3 of this Deed of Trust.

 

6.2         Events of Default. Grantor will be in default under this Deed of
Trust upon the occurrence of any one or more of the following events (some or
all collectively, "Events of Default;" any one singly, an "Event of Default"):

 

(a)          Nonperformance of Covenants. Any covenant, agreement or condition
herein (other than covenants otherwise addressed in another paragraph of this
Section) is not fully and timely performed, observed or kept, and such failure
is not cured within the applicable notice and cure period (if any) provided for
herein, in the Loan Agreement, or in any other Loan Document. If no notice or
grace period is so provided, then subsection (l) below shall apply.

 

(b)          Default under other Loan Documents. The occurrence of any Event of
Default under the Loan Agreement or any other Loan Document.

 

(c)          Representations. Any material statement, representation or warranty
herein, or in any financial statement or any other writing heretofore or
hereafter delivered to Beneficiary in connection herewith is false, misleading
or erroneous in any material respect on the date as of which such statement,
representation or warranty is made, which continues for a period of thirty (30)
days after receipt of written notice from Beneficiary (except that no notice is
required for those related to financial information).

 

(d)          Transfer of the Property. Any sale, lease, conveyance, assignment,
pledge, encumbrance, or transfer of all or any part of the Property or any
interest therein, voluntarily or involuntarily, whether by operation of law or
otherwise, except as may be permitted under (and in such case, in accordance
with) the provisions of the Loan Agreement; provided, however, that if the
transfer relates to an interest in the Property that is not a building or is not
material, Grantor shall have thirty (30) days to cure any involuntary transfer
prior to such involuntary transfer becoming an Event of Default.

 

- 21 -

 

 

(e)          Transfer of Assets. Any sale, lease, conveyance, assignment,
pledge, encumbrance, or transfer of all or any part of the other assets of
Grantor, excluding the Property, voluntarily or involuntarily, whether by
operation of law or otherwise, except: (i) sales or transfers in the ordinary
course of Grantor's business; (ii) sales or transfers for which Grantor receives
consideration substantially equivalent to the fair market value of the
transferred asset; and (iii) sales or transfers permitted under any Loan
Document.

 

(f)           Transfer of Ownership of Grantor. Except as permitted under the
Loan Documents, the sale, pledge, encumbrance, assignment or transfer,
voluntarily or involuntarily, whether by operation of law or otherwise, of any
interest in Grantor (if Grantor is not a natural person but is a corporation,
partnership, limited liability company, trust or other legal entity), without
the prior written consent of Beneficiary (including, without limitation, if
Grantor is a partnership or joint venture, the withdrawal from or admission into
it of any general partner or joint venturer).

 

(g)          Grant of Easement, Etc. Without the prior written consent of
Beneficiary, Grantor grants any easement or dedication, files any plat,
condominium declaration, or restriction, or otherwise encumbers the Property, or
seeks or permits any zoning reclassification or variance, unless such action is
expressly permitted by the Loan Documents, or does not materially adversely
affect the Property, which encumbrance is not removed or rescinded within thirty
(30) days after receipt of written notice from Beneficiary.

 

(h)          Abandonment. The owner of the Property abandons any material
portion of the Property.

 

(i)           Default Under Other Lien. A default or event of default occurs
under any lien, security interest or assignment covering the Property or any
part thereof (whether or not Beneficiary has consented, and without hereby
implying Beneficiary's consent, to any such lien, security interest or
assignment not created hereunder), or the holder of any such lien, security
interest or assignment declares a default or institutes foreclosure or other
proceedings for the enforcement of its remedies thereunder.

 

(j)           Destruction. The Property is so demolished, destroyed or damaged
that, in the reasonable opinion of Beneficiary, it cannot be restored or rebuilt
with available funds to a profitable condition within a reasonable period of
time and in any event, prior to the final maturity date of the Note.

 

(k)          Condemnation. (i) Any Governmental Authority shall require, or
commence any proceeding for, the demolition of any building or structure
comprising a part of the Premises or Improvements to the extent the same would
have a material impact on the Property, or (ii) there is commenced any
proceeding to condemn or otherwise take pursuant to the power of eminent domain,
or a contract for sale or a conveyance in lieu of such a taking is executed
which provides for the transfer of, a material portion of the Premises or
Improvements, including but not limited to the taking (or transfer in lieu
thereof) of any portion which would result in the blockage or substantial
impairment of access or utility service to the Improvements or which would cause
the Premises to fail to comply with any Legal Requirement.

 

- 22 -

 

 

(l)           Other Defaults. Failure of Grantor (i) (x) to pay any of the
principal of the Loan when due, (y) to pay interest within ten (10) days after
the date when due or (z) to observe or perform any of the other covenants or
conditions by Grantor to be performed under the terms of this Deed of Trust or
any of the other Loan Documents concerning the payment of money for a period of
ten (10) days after written notice from Beneficiary that the same is due and
payable; or (ii) for a period of thirty (30) days after written notice from
Beneficiary, to observe or perform any non-monetary covenant or condition
contained in this Deed of Trust or any of the other Loan Documents; provided
that if any such failure concerning a non-monetary covenant or condition is
susceptible to cure but cannot reasonably be cured within said thirty (30) day
period, then Grantor shall have an additional sixty (60) day period to cure such
failure and no Event of Default shall be deemed to exist hereunder so long as
Grantor commences such cure within the initial thirty (30) day period and
diligently and in good faith pursues such cure to completion within such
resulting ninety (90) day period from the date of Beneficiary's notice; and
provided further that if a different notice or grace period is specified under
Article 12 of the Loan Agreement (or elsewhere in this Deed of Trust or the Loan
Agreement) in which such particular breach will become an Event of Default, the
specific provision shall control.

 

(m)          Insurance. Grantor fails to promptly perform or comply with any of
the covenants contained in the Loan Documents with respect to maintaining
insurance, including the covenants contained in Section 5.5(a) above or in the
Loan Agreement.

 

6.3         Remedies. At any time after an Event of Default, Beneficiary shall
be entitled to invoke any and all of the rights and remedies described below, in
addition to all other rights and remedies available to Beneficiary at law or in
equity. All of such rights and remedies shall be cumulative, and the exercise of
any one or more of them shall not constitute an election of remedies.

 

(a)          Acceleration. Beneficiary may declare any or all of the Secured
Obligations to be due and payable immediately and may terminate any and all
Interest Rate Agreements. Upon any such declaration, such Secured Obligations
shall thereupon be immediately due and payable, and such Interest Rate Agreement
shall immediately terminate, without presentment, demand, protest, notice of
protest, notice of acceleration or of intention to accelerate or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Grantor. Without limitation of the foregoing, upon the occurrence of a default
described in clauses (h) or (i) of Section 8.1 of the Loan Agreement, all of the
Secured Obligations shall thereupon be immediately due and payable, without
presentment, demand, protest, notice of protest, declaration or notice of
acceleration or intention to accelerate, or any other notice, declaration or act
of any kind, all of which are hereby expressly waived by Grantor.

 

- 23 -

 

 

(b)          Receiver. Subject to the requirements (including procedural
requirements) of applicable law, Beneficiary shall, as a matter of right,
without notice and without giving bond to Grantor or anyone claiming by, under
or through Grantor, and without regard for the solvency or insolvency of Grantor
or the then value of the Property, to the extent permitted by applicable law, be
entitled to have a receiver appointed for all or any part of the Property and
the Rents, and the proceeds, issues and profits thereof, with the rights and
powers referenced below and such other rights and powers as the court making
such appointment shall confer, and Grantor hereby consents to the appointment of
such receiver and shall not oppose any such appointment. Such receiver shall
have all powers and duties prescribed by applicable law, all other powers which
are necessary or usual in such cases for the protection, possession, control,
management and operation of the Property, and such rights and powers as
Beneficiary would have, upon entering and taking possession of the Property
under subsection (c) below.

 

(c)          Entry. Beneficiary, in person, by agent or by court-appointed
receiver, may enter, take possession of, manage and operate all or any part of
the Property, and may also do any and all other things in connection with those
actions that Beneficiary may in its sole discretion consider necessary and
appropriate to protect the security of this Deed of Trust and the Property. Such
other things may include: taking and possessing all of Grantor's or the then
owner's Books and Records; entering into, enforcing, modifying or canceling
Leases on such terms and conditions as Beneficiary may consider proper;
obtaining and evicting tenants; fixing or modifying Rents; collecting and
receiving any payment of money owing to Beneficiary; completing any unfinished
construction; and/or contracting for and making repairs and alterations. If
Beneficiary so requests, Grantor shall assemble all of the Property that has
been removed from the Premises and make all of it available to Beneficiary at
the site of the Premises. Grantor hereby irrevocably constitutes and appoints
Beneficiary as Grantor's attorney-in-fact to perform such acts and execute such
documents as Beneficiary in its sole discretion may consider to be appropriate
in connection with taking these measures, including endorsement of Grantor's
name on any instruments.

 

(d)          Cure; Protection of Security. Beneficiary may cure any breach or
default of Grantor, and if it chooses to do so in connection with any such cure,
Beneficiary may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Deed of Trust, including, without limitation, completing
construction of the improvements at the Property contemplated by the Loan
Agreement hereof. Such other things may include: appearing in and/or defending
any action or proceeding which purports to affect the security of, or the rights
or powers of Beneficiary under, this Deed of Trust; paying, purchasing,
contesting or compromising any encumbrance, charge, lien or claim of lien which
in Beneficiary's sole judgment is or may be senior in priority to this Deed of
Trust, such judgment of Beneficiary or to be conclusive as among the parties to
this Deed of Trust; obtaining insurance and/or paying any premiums or charges
for insurance required to be carried under the Loan Agreement; otherwise caring
for and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate persons to assist Beneficiary.
Beneficiary may take any of the actions permitted under this Section 6.3(d)
either with or without giving notice to any person. Any amounts expended by
Beneficiary under this Section 6.3(d) shall be deemed Secured Obligations and
shall be secured by this Deed of Trust.

 

- 24 -

 

 

(e)          Uniform Commercial Code Remedies; Leases.

 

(i)          Beneficiary may exercise any or all of the remedies granted to a
secured party under the UCC in the State in which the Property is located.

 

(ii)         Additionally, prior or subsequent to taking possession of any
portion of the Property or taking any action with respect to such possession,
Beneficiary may: (1) collect and/or sue for the Rents in Beneficiary's own name,
give receipts and releases therefor, and after deducting all expenses of
collection, including attorneys' fees and expenses, apply the net proceeds
thereof to the Secured Obligations in such manner and order as Beneficiary may
elect and/or to the operation and management of the Property, including the
payment of management, brokerage and attorney's fees and expenses; and (2)
require Grantor to transfer all security deposits and records thereof to
Beneficiary together with original counterparts of the Leases.

 

(iii)        It is the express understanding and intent of the parties that as
to any personal property interests subject to Article 9 of the UCC, Beneficiary,
upon an Event of Default, may proceed under the UCC or may proceed as to both
real and personal property interests in accordance with the provisions of this
Deed of Trust and its rights and remedies in respect to real property, as
specifically permitted under Section 9-604 of the UCC.

 

(f)           Foreclosure; Lawsuits. Beneficiary shall have the right, in one or
several concurrent or consecutive proceedings, to foreclose the lien hereof upon
the Property or any part thereof, for the Secured Obligations, or any part
thereof, by any proceedings appropriate under applicable law. Beneficiary or its
nominee may bid and become the purchaser of all or any part of the Property at
any foreclosure or other sale hereunder, and the amount of Beneficiary's
successful bid shall, to the extent permitted by applicable law, be credited on
the Secured Obligations. In addition to the right provided in Section 6.3(a) of
this Deed of Trust, upon, or at any time upon the occurrence of an Event of
Default, Trustee and Beneficiary shall be entitled to the appointment of a
receiver of the Property by the court in which such complaint is filed, and
Grantor hereby consents to such appointment. A sale may cover not only the real
property but also the personal property and other interests which are a part of
the Property, or any part thereof, as a unit and as a part of a single sale, or
the sale may be of any part of the Property separately from the remainder of the
Property.

 

(g)          Exercise of Power of Sale. Exercise the power of sale contained in
this Deed of Trust and deliver to Trustee a written statement of breach, notice
of default and election to cause Grantor's interest in the Property to be sold,
all in accordance with applicable law.

 

- 25 -

 

 

(i)           If Beneficiary elects to exercise the power of sale contained in
this Deed of Trust, Beneficiary shall notify Trustee and shall deposit with
Trustee copies of this Deed of Trust and the Note and such receipts and evidence
of expenditures made and secured hereby as Trustee may require.

 

(ii)          Upon receipt of such notice from Beneficiary and at the direction
of Beneficiary, Trustee shall cause to be recorded, published or delivered such
notices of default and notices of sale as may then be required by law or this
Deed of Trust. Trustee shall, only at the direction of Beneficiary and without
demand on Grantor, after such time as may then be required by law and after
recordation of such notice of default and after notice of sale having been given
as required by law, sell Grantor's interest in the Property at the time and
place of sale fixed by it in such notice of sale, either as a whole, or in
separate lots or parcels or items as Beneficiary shall deem expedient, and in
such order as it may determine, at public auction to the highest bidder for cash
in lawful money of the United States payable at the time of sale, or as
otherwise may then be required by law. Trustee shall deliver to such purchaser
or purchasers thereof its good and sufficient deed or deeds conveying the
property so sold, without any covenant or warranty, express or implied. The
recitals in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof. Any person, including, without limitation, Grantor,
Trustee, Beneficiary, may purchase at such sale, and Grantor covenants to
warrant and defend the title of such purchaser or purchasers. Beneficiary shall
have the right to credit bid at any such sale.

 

(iii)        Trustee or Beneficiary may sell not only the real property but also
the personal property and other interests which are a part of the Property, or
any part thereof, as a unit and as a part of a single sale, or may sell any part
of the Property separately from the remainder of the Property. Neither Trustee
nor Beneficiary shall be required to take possession of any part of the Property
or to have any of the personal property present at any sale of the Property.
Trustee or Beneficiary may appoint or delegate any one or more persons as agent
to perform any act or acts necessary or incident to any sale held by Trustee or
Beneficiary, including the posting of notices and the conduct of sale, but in
the name and on behalf of Beneficiary. If any sale hereunder is not completed or
is defective in the opinion of Trustee or Beneficiary, such sale shall not
exhaust the power of sale hereunder, and Trustee or Beneficiary shall have the
right to cause a subsequent sale or sales to be made hereunder.

 

(iv)        As may be permitted by, but subject to, applicable law, after
deducting all costs, fees and expenses of Trustee and of this Deed of Trust,
including costs of evidence of title in connection with sale, Trustee or
Beneficiary shall apply the proceeds of sale (A) first, to payment of all costs,
fees and expenses, including reasonable attorneys' fees and expenses incurred by
Beneficiary in exercising the power of sale or foreclosing this Deed of Trust,
(B) second, to the payment of the Secured Obligations (including, without
limitation, the principal, accrued interest and other sums due and owing under
the Note and the amounts due and owing to Beneficiary under this Deed of Trust)
in such manner and order as Beneficiary may elect, and (C) third, the remainder,
if any, shall be paid to Grantor, or such other persons as may be legally
entitled thereto.

 

- 26 -

 

 

(v)         Trustee may, in the manner provided by law, postpone sale of all or
any portion of the Property by public announcement at such time and place of
sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale, and without further notice make such
sale at the time fixed by the last postponement, or may, in its discretion, give
a new notice of sale.

 

(h)          Other Remedies. In addition to any other right, with or without a
foreclosure, Beneficiary may institute a judicial action for the foreclosure or
enforcement of the assignments, liens, and security interests hereof subject to
the terms of the Loan Documents and applicable North Carolina law. Beneficiary
may exercise all rights and remedies contained in any other instrument,
document, agreement or other writing heretofore, concurrently or in the future
executed by Grantor or any other person or entity in favor of Beneficiary in
connection with the Secured Obligations or any part thereof, without prejudice
to the right of Beneficiary thereafter to enforce any appropriate remedy against
Grantor. Beneficiary shall have the right to pursue all remedies afforded to a
Beneficiary under applicable law or in equity or otherwise, and shall have the
benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof. Subject to applicable North Carolina law, every right, power and remedy
granted to Trustee or Beneficiary in this Deed of Trust shall be cumulative and
not exclusive, and in addition to all right, powers and remedies granted at law
or in equity or by statute, and the exercise of any such right, power or remedy
shall not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy.

 

(i)          Sale of Personal Property. Beneficiary and/or Trustee, as required
by applicable law, shall have the discretionary right to cause some or all of
the Property, which constitutes personal property, to be sold or otherwise
disposed of in any combination and in any manner permitted by applicable law.

 

(i)          For purposes of this power of sale, Beneficiary and/or Trustee, as
required by applicable law, may elect to treat as personal property any Property
which is intangible or which can be severed from the Premises or Improvements
without causing structural damage. If it chooses to do so, Beneficiary and/or
Trustee, as required by applicable law, may dispose of any personal property, in
any manner permitted by Article 9 of the UCC of the State in which the Property
is located, including any public or private sale, or in any manner permitted by
any other applicable law.

 

- 27 -

 

 

(ii)         In connection with any sale or other disposition of such Property,
Grantor agrees that the following procedures constitute a commercially
reasonable sale: Beneficiary shall mail written notice of the sale to Grantor
not later than thirty (30) days prior to such sale. Beneficiary will publish
notice of the sale in a local daily newspaper of general circulation. Upon
receipt of any written request, Beneficiary will make the Property available to
any bona fide prospective purchaser for inspection during reasonable business
hours. Notwithstanding, Beneficiary shall be under no obligation to consummate a
sale if, in its judgment, none of the offers received by it equals the fair
value of the Property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

 

(j)          Single or Multiple Foreclosure Sales. If the Property consists of
more than one lot, parcel or item of property, Beneficiary and/or Trustee, as
required by applicable law, may:

 

(i)          Designate the order in which the lots, parcels and/or items shall
be sold or disposed of or offered for sale or disposition; and

 

(ii)         Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Beneficiary may deem to be in its best interests (any such sale or disposition,
a "Foreclosure Sale"; and any two or more, "Foreclosure Sales").

 

If Beneficiary chooses to have more than one Foreclosure Sale, Beneficiary at
its option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Beneficiary may deem to be in its best interests. No
Foreclosure Sale shall terminate or affect the liens of this Deed of Trust on
any part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

 

6.4         Credit Bids. At any Foreclosure Sale, any person, including Grantor
or Beneficiary, may bid for and acquire the Property or any part of it to the
extent permitted by then applicable law. Instead of paying cash for such
property, Beneficiary may settle for the purchase price by crediting the sales
price of the property against the following obligations:

 

(a)          First, the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Grantor is
obligated to pay or reimburse Beneficiary and Trustee under Sections 5.9, 5.21
and other sections of this Deed of Trust; and

 

(b)          Second, all other Secured Obligations in any order and proportions
as Beneficiary in its sole discretion may choose.

 

6.5         Application of Foreclosure Sale Proceeds. Subject to applicable law,
Beneficiary shall apply the proceeds of any Foreclosure Sale in the following
manner:

 

(a)          First, to pay the portion of the Secured Obligations attributable
to the expenses of sale, costs of any action and any other sums for which
Grantor is obligated to reimburse Beneficiary or Trustee under Sections 5.9,
5.21 and other sections of this Deed of Trust;

 

- 28 -

 

 

(b)          Second, to pay the portion of the Secured Obligations attributable
to any sums expended or advanced by Beneficiary under the terms of this Deed of
Trust which then remain unpaid;

 

(c)          Third, to pay all other Secured Obligations in any order and
proportions as Beneficiary in its sole discretion may choose; and

 

(d)          Fourth, to remit the remainder, if any, to Grantor and to such
other person or persons entitled to it.

 

6.6         Application of Rents and Other Sums. Beneficiary shall apply any and
all Rents collected by it, and any and all sums other than proceeds of a
Foreclosure Sale which Beneficiary may receive or collect under Section 6.3
above, in the following manner:

 

(a)          First, to pay the portion of the Secured Obligations attributable
to the costs and expenses of operation and collection that may be incurred by
Beneficiary or any receiver;

 

(b)          Second, to pay all other Secured Obligations in any order and
proportions as Beneficiary in its sole discretion may choose; and

 

(c)          Third, to remit the remainder, if any, to Grantor and to such other
person or persons entitled to it.

 

Beneficiary shall have no liability for any funds which it does not actually
receive.

 

7.           The Trustee.

 

7.1         Certain Rights. With the approval of Beneficiary, Trustee shall have
the right to take any and all of the following actions: (i) to select, employ
and consult with counsel (who may be, but need not be, counsel for Beneficiary)
upon any matters arising hereunder, including the preparation, execution and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel, (ii) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
or her agents or attorneys, (iii) to select and employ, in and about the
execution of his or her duties hereunder, suitable accountants, engineers and
other experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee (and Trustee shall not be answerable for any
act, default, negligence, or misconduct of any such accountant, engineer or
other expert, agent or attorney-in-fact, if selected with reasonable care, or
for any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee's gross negligence, willful misconduct, or bad faith), and (iv) any and
all other lawful action that Beneficiary may instruct Trustee to take to protect
or enforce Beneficiary's rights hereunder. Trustee shall not be personally
liable in case of entry by Trustee, or anyone entering by virtue of the powers
herein granted to Trustee, upon the Premises for debts contracted for or
liability or damages incurred in the management or operation of the Premises.
Trustee shall have the right to rely on any instrument, document, or signature
authorizing or supporting any action taken or proposed to be taken by Trustee
hereunder, believed by Trustee in good faith to be genuine. Trustee shall be
entitled to reimbursement for expenses incurred by Trustee in the performance of
Trustee's duties hereunder and to reasonable compensation for such of Trustee's
services hereunder as shall be rendered. Grantor will, from time to time, pay
the compensation due to Trustee hereunder and reimburse Trustee for, and save
and hold Trustee harmless against, any and all liability and expenses which may
be incurred by Trustee in the performance of Trustee's duties.

 

- 29 -

 

 

7.2         Retention of Money. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, and shall be segregated from any other moneys of Trustee.

 

7.3         Successor Trustees. Trustee may resign by the giving of notice of
such resignation in writing to Beneficiary. If Trustee shall die, resign or
become disqualified from acting in the execution of this trust, or if, for any
reason, Beneficiary, in Beneficiary's sole discretion and with or without cause,
shall prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Beneficiary shall have full power to
appoint a substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers and duties of the aforenamed Trustee without other formality than
appointment and designation in writing executed by Beneficiary and notification
thereof in writing to Grantor. Such appointment may be executed by any
authorized agent of Beneficiary, and if such Beneficiary be a corporation and
such appointment be executed on its behalf by any officer of such corporation,
such appointment shall be conclusively presumed to be executed with authority
and shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation. Grantor hereby ratifies
and confirms any and all acts which the aforenamed Trustee, or his or her
successor or successors in this trust, shall do lawfully by virtue hereof. If
multiple substitute trustees are appointed, each of such multiple substitute
trustees shall be empowered and authorized to act alone without the necessity of
the joinder of the other multiple substitute trustees, whenever any action or
undertaking of such substitute trustees is requested or required under or
pursuant to this Deed of Trust or applicable law. Any prior election to act
jointly or severally shall not prevent either or both of such multiple
substitute Trustees from subsequently executing, jointly or severally, any or
all of the provisions hereof.

 

7.4         Perfection of Appointment. Should any deed, conveyance, or
instrument of any nature be required from Grantor by any Trustee or substitute
Trustee to more fully and certainly vest in and confirm to Trustee or substitute
Trustee such estates, rights, powers, and duties, then, upon request by Trustee
or substitute trustee, any and all such deeds, conveyances and instruments shall
be made, executed, acknowledged, and delivered and shall be caused to be
recorded and/or filed by Grantor.

 

7.5         Succession Instruments. Any substitute trustee appointed pursuant to
any of the provisions hereof shall, without any further act, deed or conveyance,
become vested with all the estates, properties, rights, powers, and trusts of
its, his or her predecessor in the rights hereunder with like effect as if
originally named as Trustee herein; but nevertheless, upon the written request
of Beneficiary or of the substitute trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
trustee so appointed in such Trustee's place.

 

- 30 -

 

 

7.6         No Representation by Trustee or Beneficiary. By accepting or
approving anything required to be observed, performed, or fulfilled or to be
given to Trustee or Beneficiary pursuant to the Loan Documents, neither Trustee
nor Beneficiary shall be deemed to have warranted, consented to, or affirmed the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision, or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty or affirmation with respect thereto by
Trustee or Beneficiary.

 

8.           Miscellaneous Provisions.

 

8.1         Additional Provisions. The Loan Documents fully state all of the
terms and conditions of the parties' agreement regarding the matters mentioned
in or incidental to this Deed of Trust. The Loan Documents also grant further
rights to Beneficiary and contain further agreements and affirmative and
negative covenants by Grantor which apply to this Deed of Trust and to the
Property.

 

8.2         No Waiver or Cure.

 

(a)          Each waiver by Beneficiary must be in writing, and no waiver shall
be construed as a continuing waiver. No waiver shall be implied from any delay
or failure by Beneficiary to take action on account of any default of Grantor.
Consent by Beneficiary to any act or omission by Grantor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Beneficiary's consent to be obtained in any future or other
instance.

 

(b)          If any of the events described below occurs, that event alone shall
not: cure or waive any breach, Event of Default or notice of default under this
Deed of Trust or invalidate any act performed pursuant to any such default or
notice; or nullify the effect of any notice of default or sale (unless all
Secured Obligations then due have been paid and performed and all other defaults
under the Loan Documents have been cured); or impair the security of this Deed
of Trust; or prejudice Beneficiary or any receiver in the exercise of any right
or remedy afforded any of them under this Deed of Trust; or be construed as an
affirmation by Beneficiary of any tenancy, lease or option, or a subordination
of the lien of this Deed of Trust.

 

(i)          Trustee or Beneficiary, its agent or a receiver takes possession of
all or any part of the Property in the manner provided in Section 6.3(c).

 

(ii)         Beneficiary collects and applies Rents as permitted under
Sections 2.3 and 6.6 above, either with or without taking possession of all or
any part of the Property.

 

(iii)        Beneficiary or Trustee receives and applies to any Secured
Obligation any proceeds of any Property, including any proceeds of insurance
policies, condemnation awards, or other claims, property or rights assigned to
Beneficiary under Section 5.5 above.

 

- 31 -

 

 

(iv)        Beneficiary makes a site visit, observes the Property and/or
conducts tests as permitted under Section 5.12 above.

 

(v)         Beneficiary or Trustee receives any sums under this Deed of Trust or
any proceeds of any collateral held for any of the Secured Obligations, and
applies them to one or more Secured Obligations.

 

(vi)        Beneficiary, Trustee or any receiver invokes any right or remedy
provided under this Deed of Trust.

 

8.3         Powers of Beneficiary.

 

(a)          If Beneficiary performs any act which it is empowered or authorized
to perform under this Deed of Trust, including any act permitted by Section 5.7
or Section 6.3(d) of this Deed of Trust, that act alone shall not release or
change the personal liability of any person for the payment and performance of
the Secured Obligations then outstanding, or the lien of this Deed of Trust on
all or the remainder of the Property for full payment and performance of all
outstanding Secured Obligations. The liability of the original Grantor shall not
be released or changed if Beneficiary grants any successor in interest to
Grantor any extension of time for payment, or modification of the terms of
payment, of any Secured Obligation. Beneficiary shall not be required to comply
with any demand by the original Grantor that Beneficiary refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

 

(b)          Beneficiary may take any of the actions permitted under
Sections 6.3(b) and/or 6.3(c) regardless of the adequacy of the security for the
Secured Obligations, or whether any or all of the Secured Obligations have been
declared to be immediately due and payable, or whether notice of default and
election to sell has been given under this Deed of Trust.

 

(c)          From time to time, Beneficiary may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Deed of Trust. Beneficiary may from time to time
obtain orders or decrees directing, confirming or approving acts in executing
and enforcing these rights and remedies.

 

8.4         Merger. No merger shall occur as a result of Beneficiary's acquiring
any other estate in or any other lien on the Property unless Beneficiary
consents to a merger in writing.

 

8.5         Joint and Several Liability. If Grantor consists of more than one
person, each shall be jointly and severally liable for the faithful performance
of all of Grantor's obligations under this Deed of Trust.

 

- 32 -

 

 

8.6         Applicable Law. The creation, perfection and enforcement of the lien
of this Deed of Trust shall be governed by the law of the State in which the
property is located. Subject to the foregoing, in all other respects, this Deed
of Trust shall be governed by the substantive laws of the State of North
Carolina.

 

8.7         Successors in Interest. The terms, covenants and conditions of this
Deed of Trust shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties. However, this Section 8.7 does not waive
the provisions of Section 6.1 above.

 

8.8         Interpretation.

 

(a)          Whenever the context requires, all words used in the singular will
be construed to have been used in the plural, and vice versa, and each gender
will include any other gender. The captions of the sections of this Deed of
Trust are for convenience only and do not define or limit any terms or
provisions. The word "include(s)" means "include(s), without limitation," and
the word "including" means "including, but not limited to."

 

(b)          The word "obligations" is used in its broadest and most
comprehensive sense, and includes all primary, secondary, direct, indirect,
fixed and contingent obligations. It further includes all principal, interest,
prepayment charges, late charges, loan fees and any other fees and charges
accruing or assessed at any time, as well as all obligations to perform acts or
satisfy conditions.

 

(c)          No listing of specific instances, items or matters in any way
limits the scope or generality of any language of this Deed of Trust. The
Exhibits to this Deed of Trust are hereby incorporated in this Deed of Trust.

 

8.9         In-House Counsel Fees. Whenever Grantor is obligated to pay or
reimburse Beneficiary for any reasonable attorneys' fees, those fees shall
include the reasonably allocated costs for services of in-house counsel.

 

8.10       Waiver of Statutory Rights. To the extent permitted by law, Grantor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
"Moratorium Laws," now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws to the extent permitted by law. Grantor for itself and
all who may claim through or under it waives any and all right to have the
property and estates comprising the Property marshalled upon any foreclosure of
the lien hereof and agrees that any court having jurisdiction to foreclose such
lien may order the Property sold as an entirety to the extent permitted by law.
Grantor hereby waives any and all rights of redemption from sale under any
judgment of foreclosure of this Deed of Trust on behalf of Grantor and on behalf
of each and every person acquiring any interest in or title to the Property of
any nature whatsoever, subsequent to the date of this Deed of Trust. The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law.

 

- 33 -

 

 

8.11       Severability. If any provision of this Deed of Trust should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Deed of
Trust except that if such provision relates to the payment of any monetary sum,
then Beneficiary may, at its option, declare all Secured Obligations immediately
due and payable.

 

8.12       Notices. Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be in writing
and shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as a copy is sent on the same day by overnight courier as
set forth below:

 

Grantor: BR-TBR Whetstone Owner, LLC   c/o Bluerock Real Estate Holdings, LLC  
712 Fifth Avenue, 9th Floor   New York, New York  10019   Attention: Jordan B.
Ruddy, President   Telephone: (646) 278-4223   Facsimile: (212) 278-4220      
With a copy to: BR-TBR Whetstone Owner, LLC   c/o Bluerock Real Estate Holdings,
LLC   712 Fifth Avenue, 9th Floor   New York, New York  10019   Attention:
Michael Konig, Esq.   Telephone: (646) 278-4230   Facsimile: (212) 278-4220    
  and to: Hirschler Fleisher PC   The Edgeworth Building   2100 East Cary Street
  Richmond, Virginia  23223   Attention: S. Edward Flanagan, Esq.   Telephone:
(804) 771-9592   Facsimile: (804) 644-0957       and to: Nelson Mullins Riley +
Scarborough LLP   Atlantic Station   201 17th Street NW, Suite 1700   Atlanta,
Georgia  30363   Attention: Eric Willensky, Esq.   Telephone: 404.322.6469  
Facsimile: 404.322.6050

 

- 34 -

 

 

Trustee: Christopher T. Neil   KeyBank National Association   225 Franklin
Street, 18th Floor   Boston, Massachusetts  02110   Attention: Institutional
Real Estate   Telephone: 617.385.6202   Facsimile: 617.385.6293     Beneficiary:
KeyBank National Association   225 Franklin Street, 18th Floor   Boston,
Massachusetts  02110   Attention: Institutional Real Estate   Telephone:
617.385.6202   Facsimile: 617.385.6293     With a copy to: Locke Lord LLP   2800
Financial Plaza   Providence, Rhode Island  02903   Attention: Gail E. McCann,
Esq.   Telephone: 401.276-6527   Facsimile: 888.325-9041

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

Any notice or demand delivered to the person or entity named above to accept
notices and demands for Grantor shall constitute notice or demand duly delivered
to Grantor, even if delivery is refused.

 

8.13       Beneficiary's Lien for Service Charge and Expenses. At all times,
regardless of whether any Loan proceeds have been disbursed, this Deed of Trust
secures (in addition to any Loan proceeds disbursed from time to time) the
payment of any and all loan commissions, service charges, liquidated damages,
expenses and advances due to or incurred by Beneficiary not to exceed the
maximum amount secured hereby. For purposes hereof, all obligations of Grantor
to Beneficiary under all Interest Rate Agreements and any indebtedness or
obligation contained therein or evidenced thereby shall be considered an
obligation of Grantor secured hereby.

 

8.14       WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
GRANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION
WITH THIS DEED OF TRUST, THE NOTE, OR ANY OF THE OTHER LOAN DOCUMENTS, THE LOAN
OR ANY OTHER STATEMENTS OR ACTIONS OF GRANTOR OR BENEFICIARY. GRANTOR
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS DEED OF TRUST
AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS
OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.
GRANTOR FURTHER ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER IS A MATERIAL INDUCEMENT FOR
BENEFICIARY TO MAKE THE LOAN, ENTER INTO THIS DEED OF TRUST AND EACH OF THE
OTHER LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF
SUCH OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

 

- 35 -

 

 

8.15       Inconsistencies. In the event of any inconsistency between this Deed
of Trust and the Loan Agreement, the terms hereof shall be controlling as
necessary to create, preserve and/or maintain a valid security interest upon the
Property, otherwise the provisions of the Loan Agreement shall be controlling.

 

8.16       UCC Financing Statements. Grantor hereby authorizes Beneficiary to
file UCC financing statements to perfect Beneficiary's security interest in any
part of the Property. In addition, Grantor agrees to sign any and all other
documents that Beneficiary deems necessary in its sole discretion to perfect,
protect, and continue Beneficiary's lien and security interest in the Property.

 

8.17       Incorporation of State Law Provisions. Certain provisions/sections of
this Deed of Trust and certain additional provisions/sections that are required
by laws of the State in which the Property is located may be amended, described
and/or otherwise set forth in more detail on Exhibit C attached hereto, which
such Exhibit by this reference, is incorporated into and made a part of this
Deed of Trust. In the event of any conflict between such state law provisions
and any provision herein, the state law provisions shall control

 

(Signatures on next page)

 

- 36 -

 

 

IN WITNESS WHEREOF, Grantor, intending to be legally bound hereby, has caused
this Deed of Trust to be duly executed, as of the day and year first above
written intending the same to be a sealed instrument.

 

  BR-TBR WHETSTONE OWNER, LLC, a
Delaware limited liability company       By: /s/ Jordan Ruddy     Jordan Ruddy,
Authorized Signatory

 

STATE OF NEW YORK )   ) ss. COUNTY OF NEW YORK )

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she signed the foregoing document for the
purpose stated herein and in the capacity indicated: Jordan Ruddy as the
Authorized Signatory of BR-TBR WHETSTONE OWNER, LLC.

 

Today’s Date:  May 15, 2015 /s/ Dale Pozzi   [Notary’s signature as name appears
on seal]       /s/ Dale Pozzi   [Notary’s printed name as name appears on seal]
      My commission expires: _________________, 20___

 

DALE POZZI

NOTARY PUBLIC-STATE OF NEW YORK

No. 01PO6275397

Qualified in New York County

My Commission Expires January 28, 2017

 

[Affix Notary Seal in Space Above]

 

[Signature Page to Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing Securing Future Advances (Whetstone Apartments)]

 

 

 

 

Schedule 1

 

Defined Terms

 

"Debtor Relief Laws" means collectively, Title 11 of the United States Code as
now or hereafter in effect or any other federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or similar laws affecting the rights of creditors.

 

"Default Rate" has the meaning given to such term in the Note.

 

"Environmental Proceeding" has the meaning given to such term in the
Environmental Indemnity Agreement.

 

"Governmental Authority" means any federal, state, county or municipal
government, or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility.

 

"Hazardous Material" means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over the
Property or any portion thereof or its use, including: (i) any "hazardous
substance" defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended from time to time, or any so-called "superfund" or "superlien"
Law, including the judicial interpretation thereof; (ii) any "pollutant or
contaminant" as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as "hazardous waste" pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
"hazardous chemical" as defined pursuant to 29 C.F.R. Part 1910; and (vii) any
other toxic substance or contaminant that is subject to any other Environmental
Law or other past or present requirement of any Governmental Authority, but
expressly excluding such materials as are customarily used or stored in
residential apartment complexes in accordance with applicable environmental
laws.

 

"Interest Rate Agreement" shall mean an interest rate hedging program through
the purchase by Grantor from Beneficiary of an interest rate swap, cap, or such
other interest rate protection product with respect to the Note.

 

"Laws" means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial and administrative
decrees and opinions or precedential authority in the applicable jurisdiction.
Any reference above to a Law includes the same as it may be amended from time to
time, including the judicial interpretation thereof.

 

"Legal Requirement" means any Law, agreement, covenant, restriction, easement or
condition (including, without limitation of the foregoing, any condition or
requirement imposed by any insurance or surety company), as any of the same now
exists or may be changed or amended or come into effect in the future.

 

 

 

 

"Permitted Encumbrances" means those matters listed on Exhibit B attached hereto
and made a part hereof.

 

"Transfer" means, any sale, transfer, lease, conveyance, alienation, pledge,
assignment, mortgage, encumbrance hypothecation or other disposition of (a) all
or any portion of the Property or any portion of any other security for the
Secured Obligations, (b) all or any portion of Grantor's interest (legal or
equitable) in and to the Property or any portion of any other security for the
Secured Obligations other than Permitted Encumbrances, or (c) any interest in
Grantor or any interest in any entity which directly or indirectly holds an
interest in, or directly or indirectly controls, any Grantor.

 

"UCC" means the Uniform Commercial Code, as adopted in the State of North
Carolina, as it may be amended from time to time.

 

-2-

 

 

EXHIBIT A

 

PROPERTY DESCRIPTION

 

FEE TRACT

 

All of the following land, with the buildings and improvements thereon, lying
and being situate in Durham County, North Carolina, and being more particularly
described as follows:

 

BEING all of that certain parcel containing approximately 2.0994 acres as shown
on a map entitled "Exempt Final Recombination Plat 300 Jackson Street & 501
Willard St" recorded in Plat Book 192, Page 3, Durham County Registry which is
more fully described as:

 

Beginning at a PK nail on the eastern right of way of Willard Street; thence
with a curve turning to the right with an arc length of 31.04', with a radius of
20.00', with a chord bearing of N 45°11 ' 41" E, with a chord length of 28.02'
to an existing iron pipe; thence N 89°41'27" E a distance of 185.08' to an
existing iron pipe; thence with a curve turning to the right with an arc length
of 114.62', with a radius of 190.37', with a chord bearing of S 73°14'22" E,
with a chord length of 112.90' to an existing iron pipe; thence S 59°12'33" E a
distance of 111.39' to an existing iron pipe; thence S 30°47'27" W a distance of
90.76' to an existing iron pipe; thence S 27°33'27" W a distance of 158.72' to
an existing iron pipe; thence N 59°12'33"W a distance of 113.65' to an existing
iron pipe; thence N 89°21'33"W a distance of 193.78' to an existing iron pipe;
thence N 00°38'27"E a distance of 227.18' to an existing iron pipe; which is the
point of Beginning, having an area of 91,449.07 square feet or 2.099 acres as
shown on plat prepared by Coulter Jewell Thames PA recorded in the Durham County
Registry in Book 192 Page 3.

 

EASEMENT TRACT

 

TOGETHER WITH easements contained or conveyed in that certain Temporary Easement
Agreement by and between BR-TBR Whetstone Owner, LLC, TriBridge Residential,
LLC, University Ford, Inc., and University Properties of N.C., L.L.C. being
recorded in Durham County Registry prior to the Deed of Trust from BR-TBR
Whetstone Owner, LLC to KeyBank National Association.

 

 

 

 

EXHIBIT B

 

Permitted Encumbrances

 

Those encumbrances listed in the title insurance policy for the Premises being
issued as of the date this Deed of Trust is recorded by Calloway Title & Escrow
LLC, as agent for Chicago Title Insurance Company for the benefit of
Beneficiary.

 

 

 

 

EXHIBIT C

 

APPLICABLE STATE LAW

 

1.          Inconsistencies. In the event of any inconsistencies between the
terms and conditions of the foregoing provisions of this Deed of Trust and this
Exhibit C - State-Specific Provisions, these State-Specific Provisions shall
control and be binding.

 

2.          Attorneys' Fees. Whenever in this Deed of Trust, the phrase
"attorneys' fees," or some similar phrase is used, such phrase shall be deemed
to mean actual attorneys' fees incurred by the applicable party, without regard
to any statutory presumption to the contrary, including but not limited to N.C.
Gen. Stat. § 6-21.2, as may be amended from time to time.

 

3.          Power of Sale Foreclosure. Upon the occurrence of any one or more of
the above-mentioned Events of Default, and, on application of Beneficiary, it
shall be lawful for, and the duty of, Trustee to sell all or any portion of the
Property at public auction for cash after having first given such notice as to
commencement of foreclosure proceedings and having obtained such findings and
leave of court as may then be required by law and having given such notice and
having advertised the time and place of such sale in such manner as may then be
required by law, and upon such sale and any resale to convey title to the
purchaser. Trustee shall have the right to designate the place of sale in
compliance with applicable law and the sale shall be held at the place
designated by the notice of sale. Trustee may require the successful bidder at
any sale to deposit immediately with Trustee cash or certified check or
cashier's check in an amount up to five percent (5%) of the bid provided notice
of such deposit requirement is published as required by law. The bid may be
rejected if the deposit is not immediately made. Such deposit shall be refunded
in case of a sale to another purchaser pursuant to an upset bid or if Trustee is
unable to convey the portion of the Property so sold to the bidder because the
power of sale has been terminated in accordance with applicable law. If the
purchaser fails to comply with its bid, the deposit may, at the option of
Trustee, be retained and applied to the expenses of the sale and any resales and
to any damages and expenses incurred by reason of such default (including the
amount that such bid exceeds the final sales price), or may be deposited with
the Clerk of Superior Court. In all other cases, the deposit shall be applied to
the purchase price. Pursuant to Section 25-9-604 of the North Carolina General
Statutes (or any amendment thereto), Trustee is expressly authorized and
empowered to expose to sale and sell, together with the real estate, any portion
of the Property which constitutes personal property. If personal property is
sold hereunder, it need not be at the place of sale.

 

4.          Application of Proceeds. Trustee, having retained five percent (5%)
of the gross proceeds of such sale ("Commission") as compensation for his
services and having retained also all advertising and other expenses incurred by
him, including a reasonable attorneys' fee for legal services actually performed
by an attorney employed by him, shall apply the residue first to the payment of
any taxes or assessments which may be a lien against the Property, unless
Trustee advertised and sold the same subject to such taxes or assessments; and
apply the remainder to the sums secured by this Deed of Trust with the balance
to the account of Grantor or other party entitled thereto, as their interests
may appear. Beneficiary shall have the absolute right to determine the order in
which the property will be sold and the order in which the indebtedness secured
hereby will be satisfied from any proceeds of sale. Grantor hereby waives any
and all right to require the marshalling of assets in connection with the
exercise of any of the remedies provided herein or otherwise permitted by law.

 

-2-

 

 

5.          Foreclosure Commenced But Not Completed. In case foreclosure is
commenced, but not completed, Grantor shall pay to Trustee all expenses incurred
by Trustee and a partial commission in accordance with the following schedule:

 

one percent (1%) of the principal balance of the Note if foreclosure is
terminated before Trustee issues a notice of hearing on the right to foreclose;
two percent (2%) of the principal balance of the Note if foreclosure is
terminated after issuance of said notice; three percent (3%) if foreclosure is
terminated after such hearing; and the full commission after the initial sale.

 

6.          Foreclosure Sale. At such sale Beneficiary may bid for and acquire
any part of the Property and in lieu of paying cash therefor may take settlement
of the purchase price by a credit upon the sums due and payable under and
secured by this Deed of Trust the net sales price which shall be the proceeds of
sale after deducting therefrom the expenses referred to above. If there be any
sale of the Property herein conveyed, Grantor or any person in possession of the
Property, as tenant or otherwise, shall become a tenant at will of the purchaser
at such sale and may be removed by writ of ejectment, summary ejectment, writ of
possession or other lawful statutory or common law remedy. If at the time of
sale Trustee deems it best for any reason to postpone or continue the same from
time to time, he may do so, and no failure or failures of Beneficiary or Trustee
to exercise the rights hereinabove granted, nor any acts or omission, nor any
lapse of time shall be construed to be a waiver of any right hereunder, if the
rights shall have once accrued. The power of sale above granted may be exercised
at different times as to different portions of the Property. Any recital of fact
by Trustee in its deed relative to default of Grantor or to notice,
advertisement and sale in accordance with law shall be received as prima facie
evidence of such fact.

 

7.          Substitution of Trustee. Beneficiary shall at any time have the
irrevocable right to remove Trustee herein named without notice or cause and to
appoint his successor by an instrument in writing, duly acknowledged, in such
form as to entitle such written instrument to be recorded in the County in North
Carolina where the Property is located. In the event of the death or resignation
of Trustee herein named, Beneficiary shall have the right to appoint his
successor by such written instrument. Any Trustee so appointed shall be vested
with the title to the Property and shall possess all the powers, duties and
obligations herein conferred on Trustee in the same manner and to the same
extent as though he were named herein as Trustee.

 



-3-

 

  

8.          Future Advances. It is the intention of the parties hereto that this
Deed of Trust is made and executed to comply with the provisions of N.C. Gen.
Stat. § 45-67, et seq., and shall secure any and all present and future advances
and/or future obligations that may be made or incurred under this Deed of Trust
(but in no event incurred more than thirty (30) years after the date hereof),
including, without limitation, any future loans and advances made by Beneficiary
pursuant to the Loan Documents to or for the benefit of Grantor, up to a maximum
aggregate amount of principal indebtedness outstanding at any one time of
$50,000,000. The maximum principal amount of all present and future indebtedness
of Grantor to Beneficiary which may be secured hereby at any one time is the
aggregate sum of $50,000,000 plus interest, costs and advances made by
Beneficiary to protect or preserve the Property or the lien hereof on the
Property, or for taxes, assessments or insurance premiums as herein provided.

 

9.          N.C. Gen. Stat. § 45-45.1. The provisions of N.C. Gen. Stat. §
45-45.1 or any similar statute hereafter enacted in replacement or substitution
thereof shall be inapplicable to this Deed of Trust.

 

-4-

 

